COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00408-CR


LLOYD GRIFFIN                                                       APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 16TH DISTRICT COURT OF DENTON COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      A jury convicted Appellant Lloyd Griffin of committing aggravated assault of

a family member by threatening his wife with a machete. The jury assessed his

punishment at fifteen years’ confinement, and the trial court sentenced him

accordingly.

      Appellant brings three issues challenging the admissibility of three

photographs: two photographs of the complainant’s hands and a photograph of
      1
       See Tex. R. App. P. 47.4.
a slash in the carpet.     He argues on appeal that the photographs were not

relevant and were unduly prejudicial. At trial, however, he objected only that they

were not relevant. To preserve a complaint for our review, a party must have

presented to the trial court a timely request, objection, or motion that states the

specific grounds for the desired ruling if they are not apparent from the context of

the request, objection, or motion.2 Further, the trial court must have ruled on the

request, objection, or motion, either expressly or implicitly, or the complaining

party must have objected to the trial court’s refusal to rule.3 A reviewing court

should not address the merits of an issue that has not been preserved for

appeal.4 Because Appellant did not preserve his complaint that the photographs

were unduly prejudicial, we overrule that portion of his issue and address only his

relevance complaint.

      The admissibility of photographs is within the sound discretion of the trial

court.5    The complainant testified that Appellant waved his machete around

violently, hitting things with it.   The photograph of the cut in the carpet was


      2
       Tex. R. App. P. 33.1(a)(1); Lovill v. State, 319 S.W.3d 687, 691–92 (Tex.
Crim. App. 2009).
      3
       Tex. R. App. P. 33.1(a)(2); Mendez v. State, 138 S.W.3d 334, 341 (Tex.
Crim. App. 2004).
      4
Wilson v. State, 311 S.W.3d 452, 473 (Tex. Crim. App. 2010) (op. on
reh’g).
      5
Will. v. State, 301 S.W.3d 675, 690 (Tex. Crim. App. 2009), cert.
denied, 130 S. Ct. 3411 (2010).


                                          2
evidence of Appellant’s wielding the machete and slashing things while

threatening his wife. The photographs of the complainant’s hands were relevant

to show that she was not the aggressor and had not used her hands to assault

Appellant. Because all three photographs went toward proving and disproving

facts at issue in the aggravated assault case, the trial court did not abuse its

discretion by admitting the photographs over Appellant’s objection to their

relevance.

      We therefore overrule Appellant’s three issues and affirm the trial court’s

judgment.




                                                 LEE ANN DAUPHINOT
                                                 JUSTICE

PANEL: LIVINGSTON C.J.; DAUPHINOT and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 27, 2012




                                       3